Citation Nr: 1603757	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-28 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
 
1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease, to include as secondary to posttraumatic stress disorder.  
 
3.  Entitlement to service connection for sleep apnea, to include as secondary to  posttraumatic stress disorder.  
 
4.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder.  
 
5.  Entitlement to service connection for a heart disorder, to include as secondary to  diabetes mellitus.

6.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.

7.  What initial rating is warranted for diabetes mellitus since June 27, 2012?
 
8.  What initial rating is warranted for diabetic peripheral neuropathy of the right foot since June 27, 2012?
 
9.  What initial rating is warranted for diabetic peripheral neuropathy of the left foot since June 27, 2012? 

10.  What initial rating is warranted for posttraumatic stress disorder since June 27, 2012?
 
 
REPRESENTATION
 
Veteran represented by:  John S. Berry, Attorney
 
 
ATTORNEY FOR THE BOARD
 
T. Carter, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1964 to February 1968.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from February and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
The issues of entitlement to service connection for glaucoma and a heart disorder, both to include as secondary to diabetes mellitus, and entitlement to a higher rating for posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The Veteran's tinnitus began during service.
 
2.  The Veteran has not been shown to have a current chronic gastrointestinal disorder, to include gastroesophageal reflux disease or residuals thereof, at any time since he filed his claim.  
 
3.  Sleep apnea and hypertension were not demonstrated  in service, hypertension was not compensably disabling within a year of the appellant's separation from active duty, and neither was caused or permanently worsened by  posttraumatic stress disorder.
 
4.  Since June 27, 2012, the Veteran's diabetes mellitus has not required the regulation of activities.
 
5.  Since June 27, 2012, the Veteran's diabetic peripheral neuropathy of the right foot has not been manifested by moderate incomplete paralysis of the sciatic nerve.  

6.  Since June 27, 2012, the Veteran's diabetic peripheral neuropathy of the left foot has not been manifested by moderate incomplete paralysis of the sciatic nerve.
 

 

CONCLUSIONS OF LAW
 
1.  Tinnitus was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) (2015).
 
2.  A chronic gastrointestinal disorder, to include gastroesophageal reflux disease was not incurred or aggravated inservice, and such a disability was not caused and is not permanently aggravated by  posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
 
3.  Sleep apnea was not incurred or aggravated inservice, and such a disability was not caused and is not permanently aggravated by  posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.
 
4.  Hypertension was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and such a disability was not caused and is not permanently aggravated by posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).
 
5.  The schedular criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met since June 27, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2015).
 
6.  The schedular criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right foot have not been met since June 27, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2015).
 
7.  The schedular criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left foot have not been met since June 27, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520.
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Service Connection
 
With regard to the issue of entitlement to service connection for tinnitus, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.
 
With regard to the issues of entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease, sleep apnea, and hypertension, each to include as secondary to posttraumatic stress disorder, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2012 and June 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations and a hearing before the Board.  The Veteran did not request a Board hearing.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 
 
Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as hypertension, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Tinnitus
 
The Board first finds that the Veteran is competent to report that he was exposed to loud noise in service and that his tinnitus began therein.  Specifically, in an April 2013 VA Form 21-4138, the Veteran reported that while in service he was trained as a machine gunner, that he did not have hearing protection, that he was exposed to other weapons fire and explosions, and that he was involved in two explosions that knocked him off his feet.  At the January 2013 VA audiological examination, the Veteran reported exposure to noise from machine guns, mortars, grenades, and that he was in a weapons platoon while in service.  In the May 2013 notice of disagreement, the Veteran's attorney relayed the claimant's assertion that a bomb went off in close proximity and recalls having experienced tinnitus at that time. 
 
The Veteran's testimony is competent as tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's testimony is also credible because his statements are supported by his service personnel records which note his military occupational specialty included ammunition technician and gunner.  Moreover, his lay statements regarding in-service noise exposure have been consistent throughout the course of the appeal.  
 
Likewise, the Board finds that the Veteran has a current disability of tinnitus based on his competent lay testimony.  See Charles, 16 Vet. App. 370.  Specifically, he informed the January 2013 VA examiner that his tinnitus started in 1967-1968 and has not changed since that time.
 
As the Veteran has provided competent and credible lay evidence of a disability that began during service and has existed since that time, service connection for tinnitus is warranted.
 
Gastrointestinal disorder to include gastroesophageal reflux disease 
 
The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of a gastrointestinal disorder to include gastroesophageal reflux disease, nor has the appellant asserted any such treatment during his period of active service.  
 
In an April 2013 VA Form 21-4138, the Veteran claimed entitlement to service connection for gastroesophageal reflux disease on a direct and secondary basis as due to his  posttraumatic stress disorder.  He reported having acid reflux since approximately 2008, that he took over-the-counter medication, that he adjusts his diet, and that he elevates his head at night for self-treatment.
 
A review of the pertinent record shows that the Veteran has not been diagnosed with a chronic gastrointestinal disorder to include gastroesophageal reflux disease at any time since filing his claim in April 2013.
 
Pursuant to a February 2012  private treatment session for a heart disorder, a review of the Veteran's gastrointestinal system revealed no complaints of nausea, reflux, or bleeding.  Additional private and VA treatment records associated with the file the April 2013 claim or within close proximity thereto do not document any diagnosis or treatment for gastrointestinal disorder to include gastroesophageal reflux disease.
 
The Veteran was afforded a VA examination for esophageal disorders in August 2013.  Following the physical examination and review of the claims file, the examiner indicated that the Veteran did not have or had never been diagnosed with an esophageal condition, to include gastroesophageal reflux disease.
 
The Veteran has been advised on multiple occasions that he must identify a current disability that is associated with his active duty service, yet he has not provided evidence showing such a disability.  See June 2013 notice letter; August 2013 VA rating decision, and March 2014 statement of the case.  
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefit is being claimed.
 
Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder to include gastroesophageal reflux disease on direct and secondary bases.    
 
Sleep Apnea
 
The evidence shows that a diagnosis of obstructive sleep apnea was noted at an August 2013 VA examination report.

In an April 2013 VA Form 21-4138, the Veteran claimed entitlement to service connection for sleep apnea on a direct basis, as well as secondary to posttraumatic stress disorder.  He reported being diagnosed in approximately 2002.  In the September 2013 notice of disagreement, the Veteran's attorney reiterated that service connection is warranted on a secondary basis because of  posttraumatic stress disorder.
 
Review of the Veteran's service treatment records are silent for anything relevant to a sleep disorder nor does the appellant assert as much.  The Board further finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of sleep apnea.  Since the in-service element has not been met in this case, service connection on a direct basis is not warranted.  See 38 C.F.R. § 3.303.
 
Next, the most probative evidence of record indicates that there is no relationship between the current diagnosis of obstructive sleep apnea and  posttraumatic stress disorder.  In this regard, an August 2013 VA medical opinion noted the examiner's review of the claims file and opined that the Veteran's sleep apnea was less likely as not proximately due to, aggravated by, or the result of medication for posttraumatic stress disorder.  It was noted that the Veteran was diagnosed with sleep apnea in 2005, that he had been diagnosed with posttraumatic stress disorder about one year ago, that the appellant had been taking medication for his posttraumatic stress disorder for the last year only, and that the claimant stated that sleep apnea did not affect his ability to perform his daily activities.
 
The Board has considered the Veteran's reported history of symptomatology related to his sleep apnea throughout the appeal period.  He is competent to report observable symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that the appellant as a lay person is not competent to offer an opinion as to the etiology of sleep apnea.  Rather, the most probative evidence concerning the nature of his sleep apnea is provided by the August 2013 VA  examiner who was using their professional expertise to offer the medical findings presented.
 
Based on the evidence of record, there is no probative and competent evidence that demonstrates his current sleep apnea is caused by or aggravated by service-connected posttraumatic stress disorder.  See 38 C.F.R. § 3.310.
 
Lastly, the Board finds that the evidence preponderates against finding that sleep apnea was incurred in service.  Review of his post-service treatment records document onset of sleep apnea many years after separation from service.  In fact, private treatment records show the Veteran was initially diagnosed in March 2005.  Even though the private treating physician noted the Veteran presented for evaluation of non-restorative sleep of ten years duration, that still does not date back to his period of active service in the 1960s.  Accordingly, service connection for sleep apnea is not warranted.  See 38 U.S.C.A. §§ 1110, 1131.

Hypertension 
 
At the outset, review of the evidentiary record shows the Veteran has current diagnosis of hypertension, as noted during the appeal period in a January 2013 VA examination report.
 
In the June 2012 VA Form 21-526, the Veteran requested service connection for hypertension on a secondary  to his medications for posttraumatic stress disorder.  He reported that the disability began in 2000.  In the September 2013 notice of disagreement, the Veteran's attorney reiterated that service connection is warranted on a secondary basis because of posttraumatic stress disorder.
 
Review of the Veteran's service treatment records are silent for anything relevant to hypertension nor does the appellant assert as much.  As a result, the Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of hypertension.  Since the in-service element has not been met in this case, service connection on a direct basis is not warranted.  See 38 C.F.R. § 3.303.
 
Next, the most probative evidence of record indicates that there is no relationship between the current diagnosis of hypertension and  posttraumatic stress disorder.  In this regard, in February 2013 a VA physician noted reviewing the Veteran's VA treatment records and the January 2013 VA examination report, and opined that hypertension was not at least as likely as not proximately due to or the result of posttraumatic stress disorder medication. The examiner explained that:
 
Hypertension is typically mediated by abnormalities with the peripheral nervous system while posttraumatic stress disorder is more typically mediated by abnormalities with the central nervous system especially with serotonin.  Many of the drugs that treat posttraumatic stress disorder also effect serotonin, i.e. serotonin reuptake inhibitors, i.e. SSRI's.  In addition while the Veteran is treated with Venlafaxine, the dose is less than 150 (milligrams) per day.  Venlafaxine treats psychiatric symptoms by adjusting the serotonin regulation at doses less than 150 (milligrams) per day and affects the Noradrengric receptors at doses greater than 150 (milligrams) per day.  At less than 150 (milligrams) per day of venlafaxine this would effect primary the serotonin receptors and cause more [gastrointestinal] side effects.  At doses higher than 150 (milligrams) per day this medication would effect blood pressure more.  Therefore the Venlafaxine with this Veteran cannot affect the blood pressure as the dose is less than 150 (milligrams) per day.
 
The Board has considered the Veteran's reported history of symptomatology related to his hypertension throughout the appeal period.  The Board finds, however, that the most probative evidence concerning the nature and etiology of his hypertension is provided by the January 2013 VA examination report and February 2013 VA medical opinion because the examiners were using their professional expertise to offer the medical findings presented, and the Veteran lacks that degree of specialized knowledge and training.
 
Based on the evidence of record, there is no probative and competent evidence showing that hypertension is caused by or aggravated by the appellant's service-connected posttraumatic stress disorder.  See 38 C.F.R. § 3.310.
 
The Board also finds that the evidence preponderates against finding that hypertension was manifest to a compensable degree within one year of separation from active duty, was a chronic disorder during service, or was incurred in service.  As noted above, the Veteran's service treatment records do not show persistently elevated blood pressure readings, and hypertension was neither diagnosed nor was chronic during service.  There is no competent evidence of compensably disabling hypertension within one year of service discharge in 1968.  In fact, review of his post-service treatment records document onset of hypertension not until many years after the appellant's separation from active duty.  Accordingly, service connection for hypertension on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).
 
The Board acknowledges the Veteran's representative submission of internet articles regarding gastroesophageal reflux disease, sleep apnea, hypertension, and posttraumatic stress disorder with the September 2013 notice of disagreement.  These articles include subsections entitled "hypertension in relation to posttraumatic stress disorder; gastroesophageal reflux disease and psychological comorbidity; and apnea elevated in Veterans with posttraumatic stress disorder.  The United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the treatise evidence submitted by the representative is not accompanied by the opinion of any medical expert showing that the current diagnoses of sleep apnea or hypertension are caused or aggravated by this Veteran's posttraumatic stress disorder.  
 
Because the preponderance of the evidence is against the Veteran's claims, as discussed above, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted for gastroesophageal reflux disease, sleep apnea, or hypertension.
 
Higher Ratings
 
As service connection, an initial rating, and an effective date have been assigned for diabetes mellitus and diabetic peripheral neuropathy of the feet, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities on appeal since he was last examined in January 2013.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.
 
When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).
 
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
Diabetes Mellitus
 
In the February 2013 rating decision on appeal, VA granted entitlement to service connection for diabetes mellitus, and a 20 percent evaluation was assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913.   

Relevant to this appeal, the criteria for rating diabetes are "successive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  Here, the Veteran's Type II diabetes mellitus is rated as 20 percent disabling, which requires either insulin or an oral hypoglycemic agent and a restricted diet.  The next highest evaluation, 40 percent, requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where the rating schedule establishes successive criteria.  
 
Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  
 
At the January 2013 VA examination for diabetes mellitus, the Veteran reported  eating five small meals per day and needing to make some lifestyle changes, but did not provide any further details.  Following a physical examination and review of the claims file, the examiner found that the Veteran's diabetes mellitus was managed by a restricted diet and prescribed oral hypoglycemic agents.  The examiner specifically opined that the appellant's diabetes did not require a regulation of activities as part of medical management of diabetes mellitus.  
 
Additional evidence during this appeal period includes private treatment records that show ongoing treatment for diabetes mellitus.  VA outpatient treatment records (found in virtual VA) document the Veteran's recreation/leisure activities include camping and shooting, as noted in October 2012 and November 2012. 
 
As there is no evidence that a regulation of activities due to diabetes mellitus has been shown at any time since June 27, 2012, nor asserted as such by the Veteran, a rating in excess of 20 percent is denied for this appeal period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.
 
Diabetic Peripheral Neuropathy of the Feet 
 
In the February 2013 rating decision on appeal, VA granted entitlement to service connection for diabetic peripheral neuropathy of each foot secondary to diabetes mellitus.  A 10 percent evaluation was assigned for each foot under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.
 
Under Diagnostic Code 8520 for the sciatic nerve, a higher rating of 20 percent is warranted for moderate incomplete paralysis.  For VA purposes, the term "incomplete paralysis," with diseases of the peripheral nerves and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.
 
In January 2013, the Veteran underwent a VA examination for diabetic sensory-motor peripheral neuropathy.  Following the physical examination and review of the claims file, the examiner noted the Veteran exhibited no constant pain of either lower extremity.  He demonstrated normal strength for bilateral ankle plantar flexion and dorsiflexion; normal deep tendon reflexes of both ankles; normal position sense of both lower extremities; and no muscle atrophy.  Nonetheless, the Veteran demonstrated mild intermittent pain, paresthesias and/or dysesthesias, and numbness of both lower extremities; decreased light touch/monofilament testing of both feet/toes; decreased vibration sensation of both lower extremities; and trophic changes, to include loss of hair on his legs with smooth shiny skin lower portion of legs.  The examiner explained, with sufficient rationale, why electromyography testing was not needed.  The examiner opined that the Veteran had mild incomplete paralysis of the sciatic nerve of each lower extremity.
 
Additional evidence during this appeal period includes VA and private treatment records which do not show any worsening of diabetic peripheral neuropathy in either foot.  Most recently, in a May 2013 notice of disagreement, the representative  reiterated the Veteran's complaint that his feet hurt all of the time and the pain steadily increases after walking a lot, such as two blocks. The representative, however, identified no medical evidence either VA or private that would even suggest greater pathology than that currently compensated for by the assigned ratings.  

As  moderate incomplete paralysis of the sciatic nerve has never been shown at any time since June 27, 2012, a rating in excess of 10 percent for either foot is denied for this appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.
 
Additional Considerations 
 
The Board has considered the Veteran's reported history of symptomatology related to his service-connected disabilities on appeal at VA and private treatment sessions and the January 2013 VA examination, and in written statements.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  The Board finds, however, that the most probative evidence concerning the nature of his diabetes mellitus and diabetic peripheral neuropathy of the feet is provided by the January 2013 VA examination report because the examiner was using professional expertise to offer the medical findings presented, and the Veteran lacks that degree of specialized knowledge and training.
 
The Board has considered the possibility of staged ratings.  The evidence, however, shows that the currently assigned evaluations for  diabetes mellitus and diabetic peripheral neuropathy of the feet are appropriate for the entire rating period.  Accordingly, staged ratings are inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 20 percent for diabetes mellitus and ratings in excess of 10 percent for diabetic peripheral neuropathy of each foot.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The Board has considered whether the Veteran's diabetes mellitus and/or diabetic peripheral neuropathy of the feet warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111   (2008).  All three steps must be met to justify referral. 
 
The first step requires that there be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has diabetes mellitus requiring restricted diet and oral hypoglycemic agents.  His foot disorders are manifested by mild intermittent pain, paresthesias and/or dysesthesias, and numbness of both lower extremities; decreased light touch/monofilament testing of both feet/toes; decreased vibration sensation of both lower extremities; and trophic changes, to include loss of hair on his legs with smooth shiny skin lower portion of legs.  This pathology is contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.119 and 4.124a.  The regulations and case law expressly consider his symptoms.  In other words, the rating criteria for his diabetes mellitus and diabetic peripheral neuropathy of the feet contemplates all of the Veteran's symptoms.  Therefore, as the first step of Thun has not been met referral for the assignment of an extraschedular rating is not warranted.
 
The issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record in connection with the service-connected disabilities currently on appeal, thus is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that the January 2013 VA examiner for diabetes mellitus and for diabetic sensory-motor peripheral neuropathy noted the Veteran's service-connected diabetes mellitus impacts his ability to work.  It was explained that "as a crane operator it did not impact [the Veteran's] employability.  [The Veteran] would not be able to do it now.  [The Veteran] had some jobs that he had to climb up into he would not be able to do that now."  The examiner also noted that, with regard to diabetic peripheral neuropathy of the feet, "[the Veteran] did not note any effect with job regarding his feet.  [The Veteran] mostly sat."  Moreover, the January 2013 VA audiological examination report reflects the Veteran worked as a crane operator from 1969 to 2009.   The January 2013 VA examination report for posttraumatic stress disorder reflects the Veteran worked for 40 years and retired three years prior, without any specification as to his reasons for retirement.  See 38 C.F.R. § 4.16 (2015).
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.
 
 
ORDER
 
Entitlement to service connection for tinnitus is granted.
 
Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to  posttraumatic stress disorder, is denied.
 
Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder, is denied.  
 
Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder, is denied.  
 
Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.
 
Entitlement to an  initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right foot is denied.
 
Entitlement to an  initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left foot is denied.
 
 

REMAND
 
A remand is needed for the issues of entitlement to service connection for glaucoma and a heart disorder, both to include as secondary to diabetes mellitus.  The purpose of this remand is to obtain an additional VA medical opinion addressing the theory of entitlement to secondary service connection.  See 38 C.F.R. § 3.310; Barr v. Nicholson, 21 Vet. App. 303 (2007).  When the Veteran was last examined for these disorders in January 2013, the examiners did not address whether diabetes mellitus caused or permanently aggravated either any diagnosed eye and/or heart disorder.  The question of entitlement to service connection for these disorders on a secondary basis was raised by the Veteran's attorney in the May 2013 notice of disagreement and October 2014 statement.  
 
A remand is also needed to obtain an additional VA examination for posttraumatic stress disorder.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since the Veteran's posttraumatic stress disorder was last examined by a VA examiner for compensation purposes in January 2013, the record contains evidence suggesting worsening symptomatology.  This evidence includes a May 2013 checklist for present mental health symptoms completed by the Veteran.  In addition to noting symptoms that were present at the last VA examination, the Veteran noted emotional numbing and guilt.  In addition, the Veteran's ongoing psychiatric treatment is documented in VA Vet Center records dated from April 2012 to March 2013.   
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA Vet Center, dated since March 2013.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Obtain an additional medical opinion from the January 2013 VA examiner or an appropriate clinician to address the etiology of any diagnosed eye disorder, to include glaucoma.  If the examiner concludes that additional examination is required, such should be provided.  The entire claims file, to include any VBMS and Virtual VA records must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.
 
The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology,  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that  any diagnosed eye disorder to include glaucoma  (i) is caused by diabetes mellitus, or if not, (ii) is permanently aggravated any diabetes mellitus.  Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A complete rationale must be provided for any opinion offered. 
 
3.  Obtain an additional medical opinion from the January 2013 VA examiner or an appropriate clinician to determine the nature and etiology of any diagnosed heart disorder, to include left bundle branch block.  If the examiner concludes that additional examination is required, such should be provided.  The entire claims file, to include any VBMS and Virtual VA records must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.
 
The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology,  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that  any diagnosed heart disorder to include bundle branch block (i) is caused by diabetes mellitus, or if not, (ii) is permanently aggravated any diabetes mellitus.  Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A complete rationale must be provided for any opinion offered. 
  
 4.  The Veteran must be afforded a VA psychiatric examination to determine the nature and extent of his posttraumatic stress disorder.  The examiner is to be provided access to the claims folders, VBMS file and the Virtual VA file, to include VA outpatient treatment records dated from July 2012 to September 2013.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.
 
The examiner must also report all signs and symptoms necessary for rating the Veteran's posttraumatic stress disorder utilizing the appropriate Disability Benefits Questionnaire.  The examiner must offer an opinion addressing how the Veteran's posttraumatic stress disorder affects his ability to work.  A complete rationale must be provided for any opinion offered.
 
5.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 
 
6.  After the development requested has been completed, the AOJ should review the medical opinions and any examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that each VA examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
7.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


